J-S13037-22

                                   2022 PA Super 83


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD DEAN JURAY JR.                     :
                                               :
                       Appellant               :   No. 1536 MDA 2021

          Appeal from the Judgment of Sentence Entered May 5, 2021
     In the Court of Common Pleas of Franklin County Criminal Division at
                       No(s): CP-28-CR-0002238-2018


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                    FILED: MAY 6, 2022

        Appellant Richard Dean Juray, Jr. appeals from the judgment of

sentence1 of 89 months to 264 months in a State Correctional Institution



____________________________________________


* Former Justice specially assigned to the Superior Court.
1 Appellant was sentenced in this matter on May 5, 2021. On May 17, 2021,
counsel filed a timely post-sentence motion, which was denied on November
18, 2021. Counsel for Appellant filed the instant notice of appeal on November
30, 2021.
      A notice of appeal must be filed within 30 days of the entry of the order
being appealed. See Pa.R.A.P. 903(a); Commonwealth v. Moir, 766 A.2d
1253 (Pa.Super. 2000). If the defendant files a timely post-sentence motion,
the notice of appeal shall be filed within 30 days of the entry of the order
deciding the motion. See Pa.R.Crim.P. 720(A)(2)(a). A trial court has 120
days to decide a post-sentence motion, and if the court fails to decide the
motion within that period, the motion is deemed denied by operation of law.
See Pa.R.Crim.P. 720(B)(3)(a). When the motion is deemed denied by
operation of law, the clerk of courts shall enter an order deeming the motion
denied on behalf of the trial court and serve copies on the parties. See
Pa.R.Crim.P. 720(B)(3)(c). The notice of appeal shall be filed within 30 days
(Footnote Continued Next Page)
J-S13037-22


entered in the Court of Common Pleas of Franklin County following his

convictions by a jury of Aggravated Indecent Assault by Threat or Forcible

Compulsion, Aggravated Indecent Assault Against a Person Under the Age of

13, Corruption of Minors, and Indecent Assault.2 These charges arose out of

Appellant’s conduct with his minor granddaughter, A.J.

       At trial, the Commonwealth presented the testimony of A.J., her

mother, H.J., and the managing forensic interviewer from the Child Advocacy



____________________________________________


of the entry of the order denying the motion by operation of law. See
Pa.R.Crim.P. 720(A)(2)(b).
       Herein, the 120-day period for decision on Appellant’s post-sentence
motion expired on September 14, 2021. However, the clerk of courts failed to
enter an order deeming the motion denied as a matter of law on that date.
Instead, the trial court ruled on the motion on November 18, 2021, outside
the 120-day period, and Appellant appealed within 30 days of that order.
       Ordinarily, the appeal would be untimely. Notwithstanding, this Court
has held that a court breakdown occurs when the trial court clerk fails to enter
an order deeming post-sentence motions denied by operation of law pursuant
to Pa.R.Crim.P. 720(B)(3)(c). See Commonwealth v. Patterson, 940 A.2d
493, 498-99 (Pa. Super. 2007) (citing Commonwealth v. Perry, 820 A.2d
734, 735 (Pa. Super. 2003)). Accordingly, this Court may decline to quash
the instant appeal and proceed to consider Appellant’s substantive issues.
       Moreover, the notice of appeal filed by counsel states the appeal is “from
the Sentence entered in this matter on May 5, 2021, and Order of Court
denying Defendant’s Post-Sentence Motion.” However, counsel for Appellant
erroneously stated the appeal was from the May 5, 2021, judgment of
sentence and the November 18, 2021, Order denying post-sentence motions,
for “[i]n a criminal action, appeal properly lies from the judgment of sentence
made final by the denial of post-sentence motions.” Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (citation
omitted), appeal denied, 800 A.2d 932 (Pa. 2002). The caption correctly
indicates this appeal is from the May 5, 2021, judgment of sentence only.

2 18 Pa.C.S.A. §§ 3125(a)(3); 3125(a)(7); 6301(a)(1)(ii), and 3126(a)(1),
respectively.

                                           -2-
J-S13037-22


Center, Rebecca Voss, who performed A.J.’s forensic interview. In addition,

Appellant testified in his own defense, and his sister, W.M., testified as a

character witness on his behalf.3

       On May 17, 2021, Appellant filed a timely post-sentence motion. A

hearing was scheduled for July 29, 2021; however, at that time it was

discovered that Appellant had not been transported to the courtroom because

he previously had been moved to a state correctional institution. Appellant’s

counsel requested a continuance so that Appellant could be present for the

hearing and also asked to amend the post-sentence motion to include a

request for modification of sentence.

       The trial court granted the continuance and directed counsel to file a

written, amended post-sentence motion. Counsel complied and filed an

Amended Post-Sentenced Motion on August 2, 2021. After receiving the

Commonwealth’s Response to Defendant’s Amended Post-Sentence Motion on

November 11, 2021, the trial court filed its Opinion and Order on November

18, 2021, denying the motion.

       Appellant filed a notice of appeal on November 30, 2021, and a timely

Concise Statement of Matters Complained of on Appeal on December 17,




____________________________________________


3 We have replaced the proper names of family members with initials to
protect the minor child’s identity. See Superior Court I.O.P. 424(A).


                                           -3-
J-S13037-22


2021.4     The trial court filed its Opinion pursuant to Pa.R.A.P. 1925(a) on

December 20, 2021. Therein, it referred this Court to its November 18, 2021,

Opinion and Order of Court wherein it had addressed at length the claims

Appellant set forth in his concise statement.

       In his brief, Appellant presents the following questions for this Court’s

review:

       1. Whether the evidence presented at trial failed to prove every element
          of the crimes charged beyond a reasonable doubt and, therefore, was
          insufficient to support [Appellant’s] convictions?

       2. Whether the guilty verdict following [Appelant’s] trial was against the
          weight of the evidence presented?

Brief for Appellant at 12.

____________________________________________


4 Appellant’s concise statement is five pages in length and reads like an
appellate brief. The fact Appellant filed a timely 1925(b) statement does not
automatically equate with issue preservation. See Jiricko v. Geico Ins. Co.,
947 A.2d 206, 210 (Pa.Super. 2008) (finding that the appellant’s five-page
1925(b) statement could certainly be characterized as “lengthy.”). This Court
previously held that at Rule 1925(b) statement is a crucial component of the
appellate process because it allows the trial court to identify and focus on
those issues the party plans to raise on appeal. Riley v. Foley, 783 A.2d
807, 813 (Pa.Super. 2001). The Pa.R.A.P. 1925(b) statement must be
sufficiently “concise” and “coherent” such that the trial court judge may be
able to identify the issues to be raised on appeal, and the circumstances must
not suggest the existence of bad faith. “A concise Statement which is too
vague to allow the court to identify the issues raised on appeal is the functional
equivalent to no Concise Statement at all.” Commonwealth v. Dowling, 778
A.2d 683, 686-87 (Pa.Super. 2001).
       Herein, although inartfully stylized as his Concise Statement of Matters
Complained of on Appeal, Appellant’s Rule 1925(b) statement does identify
the issues Appellant challenges on appeal. Although superfluous, the
“argument” portions of the statement do not impede review. Thus, we decline
to find waiver of the issues Appellant presents for our review due to his lengthy
concise statement.


                                           -4-
J-S13037-22



      In a letter filed with this Court on February 24, 2022, and dated

February 16, 2022, the Commonwealth indicated that it agrees with the trial

court’s Opinion and will not be filing an appellate brief herein.

      This Court’s standard of review of a challenge to the sufficiency of the

evidence is well-settled:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa.Super. 2011).

      To establish the crimes of Aggravated Indecent Assault by Threat or

Forcible Compulsion, and Aggravated Indecent Assault Against a Person Less

than the age of 13, the Commonwealth must prove,

      (a)   Offenses defined.--Except as provided in sections 3121
            (relating to rape), 3122.1 (relating to statutory sexual
            assault), 3123 (relating to involuntary deviate sexual
            intercourse) and 3124.1 (relating to sexual assault), a
            person who engages in penetration, however slight, of the
            genitals or anus of a complainant with a part of the person's
            body for any purpose other than good faith medical,
            hygienic or law enforcement procedures commits
            aggravated indecent assault if:
                                    ***
      (3) the person does so by threat of forcible compulsion that would
      prevent resistance by a person of reasonable resolution;
                                    ***
      (7) the complainant is less than 13 years of age; or

                                      -5-
J-S13037-22



18 Pa.C.S.A. §§ 3124(a)(3), (a)(7), respectively.

      Corruption of Minors is defined, in relevant part, as follows:

      (a)   Offense defined.—

           (1)(ii) Whoever, being of the age of 18 years and upwards,
      by any course of conduct in violation of Chapter 31 (relating to
      sexual offenses) corrupts or tends to corrupt the morals of any
      minor less than 18 years of age, or who aids, abets, entices or
      encourages any such minor in the commission of an offense under
      Chapter 31 commits a felony of the third degree.

18 Pa.C.S.A. § 6301(a)(1)(ii).

      The relevant elements of Indecent Assault require proof that:

      (a)   Offense defined.--A person is guilty of indecent assault if
            the person has indecent contact with the complainant,
            causes the complainant to have indecent contact with the
            person or intentionally causes the complainant to come into
            contact with seminal fluid, urine or feces for the purpose of
            arousing sexual desire in the person or the complainant and:

            (1) the person does so without the complainant's consent;

18 Pa.C.S.A. § 3126(a)(1).

      Despite his general statement in the Statement of Questions Involved

portion of his appellate brief challenging the evidence to support all the

elements of his crimes, the only aspect of each crime for which Appellant

develops an argument is the “contact” element.        Appellant avers that the

Commonwealth presented no physical evidence at trial to show he engaged in

sexual contact with A.J., and the only direct evidence it did present was the

testimony of the victim herself.    Brief for Appellant at 22-23.      Appellant

maintains that “[t]he inconsistencies, contradictions and defective assertions

                                     -6-
J-S13037-22


made by A.J. make her testimony weak and unreliable.” Id. at 25. Appellant

stresses that A.J.’s trial testimony was inconsistent with statements she made

during her forensic interview, which the jury viewed, and cites to numerous

examples of those inconsistencies.    Id. at 27-31.    Appellant concludes by

stating:

      Nothing in this testimony proves or tends to prove that any sexual
      contact actually occurred between the Appellant and A.J. and
      nothing in her testimony proves or tends to prove the necessary
      and required elements that any contact was motivated by sexual
      arousal of either party and not for a good faith medical or hygienic
      purpose.

Id. at 32-22.

      Preliminarily, we find that in basing its challenge to the sufficiency of

the evidence upon the credibility of A.J.’s trial testimony, Appellant conflates

the concepts of sufficiency and weight of the evidence. In Commonwealth

v. Wilson, 825 A.2d 710, 713-14 (Pa.Super. 2003) this Court explained that

a sufficiency of the evidence review does not include an assessment of

credibility of testimony offered by the Commonwealth. Instead, such

arguments are more properly characterized as challenges to weight of

evidence. Id. See also Commonwealth v. W.H.M., Jr., 932 A.2d 155, 160

(Pa.Super. 2007) (explaining a claim that the jury erred in crediting a victim’s

version of events over that of Appellant goes to the weight, not to the

sufficiency of the evidence).

      In addition, the Pennsylvania Supreme Court has held that an

“appellant's challenge to the sufficiency of the evidence must fail[,]” where an

                                     -7-
J-S13037-22


appellant phrases an issue as a challenge to the sufficiency of the evidence,

but the argument that the appellant provides goes to the weight of the

evidence. Commonwealth v. Small, 559 Pa. 423, 434, 741 A.2d 666, 672

(1999). See also Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745

(2000) (explaining distinctions between a claim challenging sufficiency of

evidence and a claim challenging weight of evidence).

      Instantly, while acknowledging that A.J.’s testimony was “[t]he only

direct evidence presented against Appellant to prove the crimes,” Appellant

baldly alleges the Commonwealth failed to establish each element of contact

related to the four charges of which he was convicted. See Brief for Appellant

at 22-25. Essentially, Appellant maintains the jury should not have believed

the victim’s testimony regarding the incident in her bedroom at her birthday

party. Notwithstanding the phrasing of Appellant's claim as concerning the

sufficiency of the evidence, his claim is more properly construed as a challenge

to the weight of the evidence. See Wilson, supra. For this reason, this claim

fails. See Small, supra.

      Moreover, even if Appellant's issue on appeal may be construed as

implicating the sufficiency and not the weight of the evidence, the evidence

introduced at trial was sufficient to establish Appellant's guilt of the crimes

charged beyond a reasonable doubt. In this regard, the trial court stated the

following:

            The   victim is [Appellant’s] granddaughter.       She was
      fourteen years old at the time she testified, testifying about an

                                     -8-
J-S13037-22


       incident that occurred on her sixth birthday.[5] She testified that,
       while she was in her room playing with dolls, [Appellant] entered
       the room and forced her to the floor. The victim then testified:

                  “He took off my shirt and started playing with my
            chest and after that he took off my shorts and my
            underwear and he started going around outside of my
            private area and he went in a little bit and then I
            started screaming and he stopped because he heard
            somebody downstairs opening the door and then he
            threatened that if I said anything that he would do it
            again.”[6]

             The victim further testified that he had used his finger, and
       that she felt him “go inside of [her] private area.” She later
       described how it felt:

                     “Well, basically like whenever he went in it- I just
            felt, like, discomfort and it wasn’t necessarily something
            I was used to. I was never exposed to that. So it was
            definitely something I didn’t want to experience which
            also made it hurt even worse because my body was
            trying to reject it but he kept forcing it into me.

             The jury later heard testimony from the investigator who
       interviewed the victim and watched footage of the forensic
____________________________________________


5 At trial, A.J. testified she was “six or seven” years old at the time and
attending a birthday party held in honor of her brother and her. N.T., Trial
10/23/20, at 28-29.

6 Prior to this testimony, Appellant had explained she was upstairs in her
bedroom playing with her Barbie dolls when:

       My grandfather comes upstairs and he walks in and he asks what
       I was doing and I told him I was just playing with me [sic] Barbie
       dolls. And he turned around and he closed the door. And then he
       walked toward me and sat down beside me. And then he had his
       hands on my shoulders and pushed me down and laid me on the
       floor so I had no control and then he took off my shirt.

N.T. Trial, 10/23/20, at 30.


                                           -9-
J-S13037-22


     interview. Although there were some discrepancies between the
     victim’s testimony and the interview which we will discuss below,
     the victim’s testimony did not waver on the question of
     penetration.
            This [c]ourt has encountered quite a few cases in which the
     question of penetration was ambiguous. This is not one of those
     cases. The victim testified quite unambiguously that she felt
     [Appellant’s] fingers penetrate her vagina, and she further
     described what it felt like. When viewed in the light most
     favorable to the Commonwealth, this testimony clearly constitutes
     sufficient evidence to support the jury’s finding that [Appellant]
     penetrated the victim’s vagina, thereby causing indecent contact
     and corrupting the morals of a minor. Although the victim’s
     testimony is directly in conflict with [Appellant’s] testimony, which
     was simply a staunch denial of all allegations, it is the jury’s
     responsibility to resolve such conflicts, and they are free to believe
     some, all, or none of the testimony they hear. In this case, the
     jury weighed the conflicting evidence and found that the victim
     was telling the truth.
            As discussed above, we are not to disturb the jury’s verdict
     unless the weight of the evidence is “so weak and inconclusive
     that, as a matter of law, no probability of fact can be drawn from
     the combined circumstances.” [Appellant’s] theory of the case,
     as recounted by his counsel in her competent closing argument,
     is simply that he is not guilty. For reasons unknown, the victim is
     not telling the truth. The jury was then asked to consider some
     few discrepancies in her testimony and find that reasonable doubt
     existed. The jury, after having been presented with these
     discrepancies, still found proof beyond a reasonable doubt to
     convict. The bar [Appellant] must overcome in order to overturn
     the jury’s verdict is extremely high, and [Appellant] cannot meet
     it with the mere existence of discrepancies in witness testimony
     alone.
            We note that the discrepancies to which [Appellant] pointed
     were not insignificant. Aside from the fact that the victim waited
     many years before making an official disclosure about the
     incident, there were several aspects of her trial testimony which
     differed from her forensic interview. [Appellant’s] counsel pointed
     out each of these discrepancies in her closing argument-the victim
     had not stated in her forensic interview that the incident had
     occurred on her birthday, nor had she mentioned [Appellant]
     closing her bedroom door, nor had she claimed [Appellant] had
     pinned her to the floor. Nevertheless, the jury believed the
     victim’s testimony, as they are free to do as finders of fact.

                                    - 10 -
J-S13037-22


              Furthermore, we would be remiss not to mention that the
       victim’s testimony was bolstered by corroborating testimony from
       her mother, who testified about an unusual incident in which she
       discovered [Appellant] lying in the victim’s bed with her while she
       was crying in the middle of the night. This incident occurred
       during a brief period where [Appellant] was staying with the
       victim’s family approximately a year or two before the victim’s
       sixth birthday, and her parents found the incident alarming
       enough to insist that [Appellant] leave the residence within two
       weeks.[7]
              It is clear, given the testimony, that the jury’s verdict of
       guilty on all charges in this case is fully supported by competent
       and sufficient evidence beyond a reasonable doubt. Furthermore,
       [Appellant] has failed to meet his burden to show that the
       evidence in this case was so weak and inconclusive that we must
       overturn the jury’s verdict as a matter of law. For these reasons,
       [Appellant’s] first right Post Sentence Motions shall be denied.

Trial Court Opinion and Order of Court, filed 11/18/21, at 4-6 (citations to

testimony omitted, emphasis in original).

       Upon our review of the entire record, we agree that viewed in the light

most favorable to the Commonwealth as verdict-winner, the testimonial

evidence presented to the jury sitting as the fact-finder and examining the

evidence in its totality at trial would have been sufficient to sustain Appellant's

convictions. See Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.

2011).




____________________________________________


7 H.J., A.J.’s mother, also testified that in addition to “self-isolating” in her
room, A.J. began “cutting herself” which prompted H.J. to seek counseling for
A.J. A.J. has few friends and does not engage in social activities with peers.
When she goes to the grocery store with H.J., A.J. “is on guard all the time,
looking around, evaluating.” N.T. Trial, 10/23/20, at 49-51.


                                          - 11 -
J-S13037-22


      Significantly, the Pennsylvania Supreme Court has found that digital

penetration of the vagina is sufficient evidence to support a conviction for

aggravated indecent assault. Commonwealth v. Kelley, 569 Pa. 179, 190–

191, 801 A.2d 551, 557–558 (2002). Moreover, in Commonwealth v. Filer,

846 A.2d 139, 141–42 (Pa.Super. 2004) this Court determined the victim’s

testimony that the appellant had digitally penetrated her vagina was sufficient

for a jury to find the appellant guilty of aggravated indecent assault,

corruption of minors and indecent assault although the appellant’s version of

events differed from that of victim. See also Commonwealth v. Davis,

437 Pa.Super. 471, 650 A.2d 452, 455 (Pa.Super. 1994) (generally stating

uncorroborated testimony of a victim, if believed by the trier of fact, is

sufficient to convict a defendant, despite evidence from a defense witness).

Thus, A.J.’s trial testimony alone, that Appellant pushed her to the ground,

took off her shirt, and digitally penetrated her vagina when she was six or

seven years old, is sufficient to support each of the guilty verdicts in this case.

      Indeed, Appellant admits that A.J.’s testimony was presented in support

of the charged crimes, but he characterizes it as the “only testimony” which

was at times suspect in light of certain contradictions. However, as the trial

court acknowledges, the inconsistencies in the testimonial evidence about




                                      - 12 -
J-S13037-22


which Appellant argues were for the jury to resolve and do not dictate a finding

the evidence was not sufficient for conviction. 8

       In so arguing, Appellant challenges the credibility of A.J.’s testimony as

presented at trial and asks this Court to usurp the duty of the jury as factfinder

and reassess the credibility of the witnesses and reweigh the evidence in

hopes of reaching a different conclusion. It is not for this Court to undertake

such an exercise. See Kaur v. Singh, 259 A.3d 505, 509 (Pa.Super. 2021)

(stating that, “this Court will defer to the credibility determinations of the trial

court as to witnesses who appeared before it[, and it] is well-settled that the

trier[-]of[-] fact while passing upon the credibility of witnesses and the weight

of the evidence produced, is free to believe all, part or none of the evidence”

(citation and original quotation marks omitted)).

       Appellant next asserts, as he did in his concise statement, that the

“guilty verdict was against the weight of the evidence presented” at trial.

(emphasis added). For the reasons that follow, we find Appellant has waived

this claim.



____________________________________________


8 In addition to recounting for the jury the incident that led to the charges
brought against Appellant, A.J. testified she has been affected mentally in the
years that have followed. She receives regular counseling due to the
flashbacks and suicidal thoughts she regularly experiences. N.T. Trial,
10/23/20, at 35. A.J. has seen Appellant only a few times since the day of
the party, and she did not tell anyone about the incident until she was in
seventh grade for fear that Appellant would “do it again” “except worse.” Id.
at 34, 44.


                                          - 13 -
J-S13037-22


      Initially, the following legal principles apply when a challenge to the

weight of the evidence supporting a conviction is presented to the trial court:

             A motion for new trial on the grounds that the verdict is
      contrary to the weight of the evidence concedes that there is
      sufficient evidence to sustain the verdict. Thus, the trial court is
      under no obligation to view the evidence in the light most
      favorable to the verdict winner. An allegation that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. A trial judge
      must do more than reassess the credibility of the witnesses and
      allege that he would not have assented to the verdict if he were a
      juror. Trial judges, in reviewing a claim that the verdict is against
      the weight of the evidence do not sit as the thirteenth juror.
      Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.

Commonwealth v. Widmer, 560 Pa. 308, 319-20, 744 A.2d 745, 751-52

(2000) (citations, footnotes and quotation marks omitted). Thus, to allow an

appellant “to prevail on a challenge to the weight of the evidence, the evidence

must be so tenuous, vague and uncertain that the verdict shocks the

conscience of the [trial] court.” Commonwealth v. Talbert, 129 A.3d 536,

545 (Pa.Super. 2016) (internal citation omitted).

      An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an

                                     - 14 -
J-S13037-22


      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court's conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055 (2013) (emphasis

in original).

      A challenge to the weight of the evidence must be preserved by a motion

for a new trial. Pennsylvania Rule of Criminal Procedure 607 provides:

      Rule 607. Challenges to the Weight of the Evidence

      (A) A claim that the verdict was against the weight of the evidence
      shall be raised with the trial judge in a motion for a new trial:

          (1)   orally, on the record, at any time before sentencing;

          (2)   by written motion at any time before sentencing; or

          (3)    in a post-sentence motion.

Pa.R.Crim.P. 607(A)(1)-(3).

      “An appellant's failure to avail himself of any of the prescribed methods

for presenting a weight of the evidence issue to the trial court constitutes

waiver of that claim.” Commonwealth v. Weir, 201 A.3d 163, 167

(Pa.Super. 2018), aff'd, ––– Pa. ––––, 239 A.3d 25 (2020). See also

Pa.R.Crim.P. 607, Comment (stating: “The purpose of this rule is to make it

clear that a challenge to the weight of the evidence must be raised with the

trial judge or it will be waived”).




                                      - 15 -
J-S13037-22


      Here, while Appellant preserved the weight claim by raising it in a post-

sentence motion, he has waived this issue for failing to properly preserve it in

his concise statement. Therein, Appellant stated the following: “Whether the

guilty verdict following [Appellant’s] jury trial was against the weight of the

evidence presented.” See Concise Statement of Matters Complained of on

Appeal at 4 (unnumbered) (emphasis added). In the “argument” following

that statement, Appellant refers generally to the “jury’s verdict” as shocking

to an observer’s sense of justice in light of discrepancies in A.J.’s testimony

presented at trial and that given during her forensic interview.     Id. at 4-5

(unnumbered) (emphasis added).

      In order to preserve a challenge to either the sufficiency or weight of

the evidence on appeal, an appellant's Rule 1925(b) concise statement must

state with specificity the elements or verdicts for which the appellant alleges

that the evidence was insufficient or against the weight of the evidence. See

Commonwealth v. Freeman, 128 A.3d 1231, 1248-49 (Pa.Super. 2015)

(finding waiver of appellant's sufficiency and weight challenges where the

Pa.R.A.P. 1925 statement was too vague to permit the court to identify (1)

which crimes, or the elements of any crimes, that the Commonwealth

allegedly failed to prove beyond a reasonable doubt; or (2) which verdicts

were contrary to the weight of the evidence, and the specific reasons why the

verdicts were contrary to the weight of the evidence). Such specificity is of

particular importance in cases where, as herein, Appellant was convicted of


                                     - 16 -
J-S13037-22


multiple crimes, each of which contains elements that the Commonwealth

must prove beyond a reasonable doubt. This is so even where the trial court

issued an opinion addressing the substance of the claim. Commonwealth

Parrish, 224 A.3d 682, 700 (Pa. 2020).

       Appellant did not specify in his concise statement which of the four

convictions he believes were against the weight of the evidence. Therefore,

in light of the foregoing, we find this issue is waived.9

       Accordingly, we affirm the judgment of sentence.10




____________________________________________


9 Even if Appellant had properly preserved this issue, we would discern no
abuse of discretion by the trial court in determining that the jury's verdict of
guilt on all charges did not shock the judicial conscience. The jury was free to
believe A.J.’s testimony and to reject the version of events proffered by
Appellant during his testimony in his own defense. The trial court was not
required nor permitted to re-weigh A.J.’s credibility, and it did not do so.
Moreover, the court determined the jury’s verdict was “not so shocking to an
observer’s sense of justice such that Appellant should be awarded new trial.”
Opinion sur Pa.R.App.P. 1925(a), filed 12/20/21, at 2. The court further found
“[Appellant] has failed to meet his burden to show that the evidence in this
case was so weak and inconclusive that [the court] must overturn the jury’s
verdict as a matter of law.” Accordingly, Appellant’s weight challenge would
not entitle him to relief. Trial Court Opinion and Order of Court, filed 11/18/21,
at 6.

10See Commonwealth v. Williams, 73 A.3d 609, 617 n.4 (Pa.Super. 2013)
(“This Court is not bound by the rationale of the trial court, and we may affirm
the trial court on any basis.”).

                                          - 17 -
J-S13037-22


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2022




                                 - 18 -